DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 4/28/2020 and the preliminary amendment filed 11/06/2020. In the amendment, claim 20 was added, and no claims were amended or cancelled. Claims 1-20 are pending and have been examined.

Priority
Acknowledgment is made of applicant’s benefit claim based on the prior-filed U.S. non-provisional application number 15/270,447, filed on 9/20/2016. The present application is a continuation of Application No. 15/270,447, now U.S. patent number 
10,671,916 B1.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of three of the prior-filed applications, U.S. Provisional Application Nos. 62/234,149, 62/251,718, and 62/275,261, filed on September 29, 2015, November 6, 2015, and January 6, 2016, respectively, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1 and 10 each recite executing “a plurality of machine learning processes” and training “mathematical models”. Independent claim 15 recites performing “a plurality of real-time machine learning processes”. New independent claim 20 recites, inter alia, “executing, by a first processing device, a code sequence, wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered; encountering, by the first processing device, the third command; based on encountering the third command, compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language, and compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation; and sending, by the first processing device, the executable representation of the second set of commands to a remote processing device for execution.” 

The disclosure of the prior-filed U.S. Provisional Application No. 62/333,162, filed on May 7, 2016, appears to provide support for at least the above features recited in claims 1, 10 and 15, and their dependent claims, claims 2-9, 11-14 and 16-19 (see, e.g., FIGs. 9-10 and the descriptions of these FIGs. on pages 40-48 and 62-63). Accordingly, the effective filing date of claims 1-19 of the present application is May 7, 2016. However, as discussed below, none of the prior-filed provisional applications or the parent non-provisional application appear to provide support for the above-noted features recited in new claim 20. As such, the earliest effective filing date of claim 20 of the present application is the filing date of the preliminary amendment that added that claim, 11/06/2020.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statements filed 4/28/2020, which comply with 37 CFR 1.97. As such, the information disclosure statements have been placed in the application file and the information referred to therein has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: New claim 20 does not appear to have support in the originally filed specification filed on 4/28/2020 (or the specification of parent application no. 15/270,447, filed on 9/20/2016). While the instant specification does include repetitive and redundant discussions of “code sequences” (see, e.g., pages 7-12, 15, 17-21, 23, 25-29, 31-33 and 35-39) and sets of “executable instructions” (see, e.g., pages 42-50), there does not appear to be any discussion of “executing, by a first processing device, a code sequence, wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered; encountering, by the first processing device, the third command; based on encountering the third command, compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language, and compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation; and sending, by the first processing device, the executable representation of the second set of commands to a remote processing device for execution.” 
both silent regarding any “first set of commands”, “second set of commands” or “third command”, let alone the above-noted features recited in new claim 20. Further, none of the specifications of U.S. Provisional Application Nos. 62/234,149, 62/251,718, 62/275,261, and 62/333,162, filed on September 29, 2015, November 6, 2015, January 6, 2016, and May 7, 2016, appear to provide proper antecedent basis for the subject matter recited in new claim 20. Appropriate correction is required.
Pages 64 and 67 of the instant specification contain typographical errors. The examiner suggests that one way to overcome this objection is to amend line 14 of page 64 so that “the income stream of data” reads “the incoming stream of data” in order to be consistent with other portions of the specification (see, e.g., line 17 of page 64, which recites “the incoming stream of data”). The same typographical error is repeated on line 27 of page 67. Appropriate correction is required. 

Claim Objections
Claims 13 and 14 re objected to because of the following informalities: 
In lines 4-5, claim 13 recites “the system is able prevent said stalling”, which is grammatically incorrect and appears to be missing a word. If supported by the original specification, the examiner suggests that one way to overcome this objection would be to amend claim 13 to recite “the system is able to prevent said stalling”. Appropriate correction is required.
In lines 2-3, claim 14 recites “the ratio between the peak demand and the dip demand for computational resources is above one hundred to one (above 100:1)”, in 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20, which, as noted above, was added in the preliminary amendment filed 11/06/2020 subsequent to the application filing on 4/28/2020, is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As noted above in the specification objections, the claim limitations “executing, by a first processing device, a code sequence, wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered; encountering, by the first processing device, the third command; based on 
In particular, at least the above-noted limitations are not disclosed in the originally filed specification filed on 4/28/2020 (or the specification of parent application no. 15/270,447, filed on 9/20/2016). While the instant specification, including the portions cited by Applicant as purportedly supporting new claim 20 (See, applicant’s remarks, preliminary amendment, page 8), repeatedly mentions “code sequences” (see, e.g., pages 7-12, 15, 17-21, 23, 25-29, 31-33 and 35-39) and sets of “executable instructions” (see, e.g., pages 42-50), there does not appear to be a disclosure or description of “executing, by a first processing device, a code sequence, wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered; … compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a both silent regarding any “first set of commands”, “second set of commands” or “third command”, let alone that any singular “code sequence” includes a “first set of commands”, “second set of commands” and a “third command” as claimed in the above-noted features recited in new claim 20.
Further, the specification, and that of the parent application No. 15/270,447, does not describe the limitations of “wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and … encountering, by the first processing device, the third command; based on encountering the third command, compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language, and compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation;” as recited in new claim 20. At page 7, lines 6-7, the specification states “a first code sequence 92-code, which includes at least two specific commands 92-sc-1, 92-sc-2.” However, the original specification is silent regarding “the code sequence includes a first set of commands, a second set of commands, and a third command, and” then “encountering, by the first processing device, the third command; based on encountering the third command, compiling, by the first processing device, the second set of commands from 
In the aforementioned preliminary amendment, Applicant generally asserts “No new matter is added. Support for the claim amendments can be found throughout the application as originally filed. For example, support for new independent claim 20 can be found at least in FIGS. 3-4 and in the Specification at p. 17, line 17 - p. 25, line 8.” (applicant’s remarks, preliminary amendment, page 8). The examiner respectfully disagrees. At page 17, lines 24-27 and page 18, lines 34-37, the specification states “The system includes also a first compute element 930-c1 that receives the code sequence 93-code, executes the sequence of general commands 93-gen, but defers execution of the computational commands 93-cc-1, 93-cc-2 until the resulting data set 712-D1-R is needed to perform the certain action required by the specific command 93-sp” and “The first compute element 930-c1 is further configured to execute the sequence of general commands 93-gen, but defer execution of the at least two computational commands 93-cc-1, 93-cc-2 until such time that the resulting data set 712-D1-R is needed in conjunction with performing a certain action.” [i.e., deferring execution of two commands, 93-cc-1 and 93-cc-2 until data set 712-D1-R is needed]. Similar language is redundantly repeated elsewhere in the specification (See, e.g., pages 19-20). However, contrary to applicant’s assertion, the portions of the specification cited by Applicant, and other portions, do not appear to disclose that 
At page 33, lines 25-29, the specification states “a first compute element 950-d that initially defers execution of the computational commands 95-cc-1, 95-cc-2. However, when the first compute element 950-c1 encounters the first specific command 95-sp-1, deferral of execution ends, and joint execution of the computational commands 95-cc-1, 95-cc-2 is triggered 95-trig”. Even assuming arguendo that “the first specific command 95-sp-1” somehow corresponds to the claimed “third command”, nowhere does the specification mention, much less describe that “the first specific command 95-sp-1” is included in “a code sequence, wherein the code sequence includes a first set of commands, a second set of commands, and a third command, and wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered” as recited in claim 20. Instead, the above-quoted portion of the specification seemingly and second commands “95-cc-1, 95-cc-2” until “compute element 950-c1 encounters the first specific command 95-sp-1”. 
At page 38, lines 6-9 and 30-33, the specification discloses “deferring of execution of the computational task is done at a time when the first compute element 950-c1 encounters the computational command, in this example, 95-cc-1, which is before the first compute element 950-c1 encounters the specific command, in this example, 95-sp-1” and “the deferring of execution of the another computational task is done at a time when the first compute element 950-c1 encounters the another computational command, in this example, 95-cc-2, which is before the compute element encounters the another specific command, in this example, 95-sp-2.” However, nowhere does the specification describe executing first command 95-cc-1 and deferring execution of second command 95-cc-2 until specific command 95-sp-1 is encountered, let alone that “executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered; encountering, by the first processing device, the third command; based on encountering the third command, compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language, and compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation; and sending, by the first processing device, the executable representation of the second set of commands to a remote processing device for 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "said continuous training” in lines 6 and 14. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “continuously training a plurality of mathematical models” in line 5. The examiner suggests amending claim 1 to recite “said continuously 
Claim 1 recites the limitation "the compute elements” in line 7. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “a plurality of compute elements” in line 3. The examiner suggests amending claim 1 to recite “the plurality of compute elements” in line 7 (see, e.g., line 12 of claim 1 which recites “the plurality of compute elements”). For examination purposes, the term “the compute elements” has been interpreted as the previously-introduced “plurality of compute elements”. Appropriate correction is required.
Claim 1 recites the limitation "the mathematical models” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Applicant previously plurality of mathematical models” in lines 9-10. For examination purposes, the term “the mathematical models” has been interpreted as the previously-introduced “plurality of mathematical models”. Appropriate correction is required.
Claim 1 recites the limitation "the mathematical model” in line 11. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “a plurality of mathematical models” in line 5 and “one of the mathematical models” in lines 9-10. For examination purposes, the term “the mathematical model” has been interpreted as the previously-introduced the “one of the mathematical models”. Claims Appropriate correction is required.
Claim 1 recites the limitation "the respective stream” in lines 11 and 13. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “a plurality of streams of data sets” in line 4. The examiner suggests amending claim 1 to recite “a [[the]] respective stream of the plurality of streams of data sets” in lines 11-12. For examination purposes, the term “the respective stream” has been interpreted as a stream the previously-introduced “plurality of streams”. Appropriate correction is required.
The phrase "re-allocating some of the plurality of compute elements away from at least some of the continuous training currently requiring less computational resources” in lines 12-13 of claim 1 is a relative term which renders the claim indefinite. Applicant did not previously introduce allocating any of the recited “plurality of compute elements” to “continuous training”. Also, the phrase "some of the plurality of compute elements 
The phrase “toward boosting performance of said continuous training which lags behind the stream” in line 14 of claim 1 lacks clarity. As noted above, applicant did not previously introduce the recited “said continuous training”. Applicant also did not previously introduce “the stream” in claim 1. Accordingly, there is insufficient antecedent basis for these limitations in this claim. Applicant previously introduced “a plurality of continuously respective stream” in lines 16-18. For examination purposes, the term “toward boosting performance of said continuous training which lags behind the stream” has been interpreted as toward boosting performance of said continuously training which lags behind the respective stream. Appropriate correction is required.
Claim 2, which depends directly from claim 1, recites the limitations “the respective mathematical model” and "the mathematical model” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. Applicant previously introduced “a plurality of mathematical models” in line 5 and “one of the mathematical models” in lines 9-10 of base claim 1. For examination purposes, the terms “the respective mathematical model” and “the mathematical model” have been interpreted as the previously-introduced the “one of the mathematical models”. Appropriate correction is required.
Dependent claims 3-5, which each depend directly or indirectly from claim 2, also recite the limitations “the respective mathematical model” and "the mathematical model” (see, lines 2-5 of claim 3, lines 3-6 of claim 4 and lines 2 and 4 of claim 5). There is insufficient antecedent basis for these limitations in these claims. Applicant previously introduced “a plurality of mathematical models” in line 5 and “one of the mathematical models” in lines 9-10 of base claim 1. For examination purposes, recitations of the terms “the respective mathematical model” and “the mathematical model” in claims 3-5 
Dependent claims 6-9, which each depend directly from claim 1, also recite the limitations “the respective mathematical model” and "the mathematical model” (see, e.g., line 2 of claim 6, lines 2 and 5 of claim 7, line 1 of claim 8 and line 1 of claim 9). There is insufficient antecedent basis for these limitations in these claims. Applicant previously introduced “a plurality of mathematical models” in line 5 and “one of the mathematical models” in lines 9-10 of base claim 1. For examination purposes, recitations of the term “the mathematical model” in claims 6-9 have been interpreted as the previously-introduced the “one of the mathematical models”. Appropriate correction is required.
Independent claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10 recites the limitation "the respective stream” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “a plurality of streams of data sets” in line 4. The examiner suggests amending claim 10 to recite “a [[the]] respective stream of the plurality of streams of data sets” in lines 6-7. For examination purposes, the term “the respective stream” has been interpreted as a stream the previously-introduced “plurality of streams”. Appropriate correction is required.
Claim 10 recites the limitation "the mathematical models” in line 15. There is insufficient antecedent basis for this limitation in the claim. Applicant previously a plurality of [[the]] mathematical models” in line 15. For examination purposes, the term “the mathematical models” has been interpreted as “a plurality of mathematical models”. Appropriate correction is required.
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The limitation “as a result of an inherent nature of machine learning processes in general, the peak demand for computational resources is significantly higher than both the dip demand and an average demand for computational resources, and consequently, statistically speaking, as a result of said re-allocation in real time, the system is able prevent said stalling even when the total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously” recited in claim 13 lacks clarity. It is unclear whether applicant intends to claim a feature that is purportedly “an inherent nature of machine learning processes in general”. 
Also, the phrases “peak demand for computational resources is significantly higher than both the dip demand and an average demand” and “total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously” are relative terms which render the claim indefinite. In particular, it is unclear what metrics are used for ascertaining the requisite degree of the terms "peak”, “average”, “dip”, “significantly higher” and “slightly higher” in the phrases. Additionally, the phrase "the level of a 
For examination purposes, the limitation “as a result of an inherent nature of machine learning processes in general, the peak demand for computational resources is significantly higher than both the dip demand and an average demand for computational resources, and consequently, statistically speaking, as a result of said re-allocation in real time, the system is able prevent said stalling even when the total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously” has been interpreted as the peak demand for computational resources is greater than both the dip demand and an average demand for computational resources, and as a result of said re-allocation, the system prevents said stalling when the total processing power of the computing platform is greater than or equal to a level of a processing power needed to handle all average demands simultaneously. Appropriate correction is required.
Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In lines 2-3, claim 14 recites “the ratio between the peak demand and the dip demand for computational resources is above one hundred to one (above 100:1)”, in lines 4-5, claim 14 recites “the ratio between the average demand and the dip demand for computational resources is below two to one (below 2:1)”. There is insufficient antecedent bases for these limitations in the claim. Applicant did not previously introduce any ratios in claim 14, its base claim, claim 10, or any of the intervening claims. If supported by the original specification, the examiner suggests amending claim 14 to recite “[[the]] a ratio between the peak demand and the dip demand for computational resources is above one hundred to one a ratio between the average demand and the dip demand for computational resources is below two to one 
Independent claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase "each of the machine learning processes is inherently characterized by having a peak demand for computational resources that is significantly higher than an average demand for computational resources” in lines 5-7 of claim 15 is a relative term which renders the claim indefinite. The phrase "a peak demand for computational 
Claim 15 recites the limitation "the compute elements” in line 8. There is insufficient antecedent basis for this limitation in the claim. Applicant previously introduced “a plurality of compute elements” in line 3. The examiner suggests amending claim 15 to recite “the plurality of compute elements” in line 8. For examination purposes, the term “the compute elements” has been interpreted as the previously-introduced “plurality of compute elements”. Appropriate correction is required.
The phrase "re-allocating, by the computing platform, in real-time, the compute elements to the different machine learning processes according to said demands” in lines 8-9 of claim 15 lacks clarity. Applicant did not previously introduce allocating any of 
Also, dependent claims 3-9, which each depend directly or indirectly from claim 1, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 1. Additionally, claims 11-14, which each depend directly or indirectly from claim 10, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 10. Also, claims 16-19, which each depend from claim 15, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 15. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,671,916 B1 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-9 in the present application are transparently found in claims 1-9 of U.S. Patent No. 10,671,916 with obvious wording variations (please see the table below). 
Independent claim 1 and dependent claims 2-9 of the instant application encompass the same subject matter as independent claim 1 and claims 2-9 of the reference patent and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,671,916. Regarding instant application claims 1-9, claims 1-9 of U.S. Patent No. 10,671,916 encompass the same subject matter as shown in the table below. Although claims 1-9 are not identical to claims 1-9 of U.S. Patent No. 10,671,916, they are not patentably distinct from each other because all of the limitations of claims 1-9 in the present application are covered by claims 1-9 of U.S. Patent No. 10,671,916 (please see the table below). Therefore, the instant application claims 1-9 are anticipated by claims 1-9 of U.S. Patent No. 10,671,916.
This is a Non-provisional nonstatutory double patenting rejection.
Instant Application No. 16/861,205
Reference U.S. Patent No. 10,671,916
1. A method for efficiently executing a plurality of machine learning processes, comprising:

receiving, in a computing platform comprising a plurality of compute elements, a plurality of streams of data sets;

continuously training a plurality of mathematical models using respectively the plurality of streams acting as inputs, in which said continuous training is executed respectively as a plurality of machine learning processes in conjunction with the compute elements;













detecting, in the computing platform, during executing of the plurality of machine learning processes, a temporary condition in which one of the continuous training of one of the mathematical models is lagging behind the respective stream as a result of a temporary computational state associated with the mathematical model and the respective stream; and

at least temporarily re-allocating some of the plurality of compute elements away from at least some of the continuous training currently requiring less computational resources, and toward boosting performance of said continuous training which lags behind the stream, thereby allowing the computing platform to cope with the temporary condition.








2. The method of claim 1, wherein the temporary computational state is a state in which the respective mathematical model has evolved into a certain state of the mathematical model which inherently requires more computational resources to process the respective data sets of the respective stream.

3. The method of claim 2, wherein said boosting of performance comprises:

changing the respective mathematical model from the certain state of the mathematical model into a previous state of the mathematical model; and

re-training the respective mathematical model, using the respective data sets, thereby converging to a new-state of the mathematical model, which is different than said certain state, thereby eliminating the temporary computational state.

4. The method of claim 3, wherein said re-training comprises:

using the respective data sets, repeatedly, a plurality of times, each time producing a different alternative state of the mathematical model, thereby producing a plurality of alternative forms of the mathematical model; and

selecting the best one of the plurality of alternative forms as the new state of the mathematical model.

5. The method of claim 2, wherein said boosting of performance comprises:

distributing the continuous training of the certain state of the mathematical model among those of the compute elements re-allocated toward said boosting, thereby converging into a next state of the mathematical model which eliminates the temporary computational state.


6. The method of claim 1, wherein the temporary computational state is a state in which the respective mathematical model is no longer valid in view of a certain change in the data sets of the respective stream.

7. The method of claim 6, wherein said boosting of performance comprises:

resetting the respective mathematical model into an initial mathematical model as a result of said change; and

re-training the initial mathematical model, using the respective data sets, thereby converging to a new state of the mathematical model, thereby eliminating the temporary computational state.


8. The method of claim 1, wherein the respective mathematical model is a prediction model, a classification model, or a clustering model, in which the respective continuous training of the model, in view of the respective stream, is done using a technique associated with a gradient-descent or stochastic-gradient-descent, in which said temporary computational state is a state associated with poor convergence of the gradient-descent or stochastic-gradient-descent technique.

9. The method of claim 1, wherein the respective mathematical model is a neural network model, in which the respective continuous training of the model, in view of the respective stream, is done using a technique associated with deep learning, in which said temporary computational state is a state associated with a need to either increase a complexity of the neural network model or increase a number of layers associated with the neural network model.
A method for efficiently executing a plurality of machine learning processes, comprising:

receiving, in a computing platform comprising a plurality of compute elements, a plurality of streams of data sets;

continuous training, by the plurality of compute elements, of a plurality of mathematical models using respectively the plurality of streams acting as inputs, in which said continuous training is executed respectively as a plurality of machine learning processes in conjunction with the plurality of compute elements, wherein the plurality of mathematical models include a first mathematical and a second mathematical model, wherein the plurality of compute elements include one or more first compute elements allocated to the continuous training of the first mathematical model and one or more second compute elements allocated to the continuous training of the second mathematical model;

detecting, in the computing platform, during executing of the plurality of machine learning processes, a temporary condition in which the continuous training of the second mathematical model is lagging behind a respective stream of the plurality of streams of data sets as a result of a temporary computational state associated with the second mathematical model and the respective stream; and

at least temporarily re-allocating at least one of the one or more first compute elements from the continuous training of the first mathematical model to the based, at least in part, on the detected temporary condition and on a utilization of the re-allocated at least one first compute element being lower than a utilization of the one or more second compute elements, thereby boosting performance of said continuous training which lags behind the respective stream, thereby allowing the computing platform to cope with the temporary condition.

2. The method of claim 1, wherein the temporary computational state is a state in which the second mathematical model has evolved into a certain state in which the second mathematical model requires more computational resources to process the respective data sets of the respective stream.

3. The method of claim 2, wherein said boosting of performance comprises:

changing the second mathematical model from the certain state of the second mathematical model into a previous state of the second mathematical model; and

re-training the second mathematical model, using the respective data sets, thereby converging to a new state of the second mathematical model, which is different than said certain state, thereby eliminating the temporary computational state.

4. The method of claim 3, wherein said re-training comprises:

using the respective data sets, repeatedly, a plurality of times, each time producing a different alternative state of the second mathematical model, thereby producing a plurality of alternative forms of the second mathematical model; and

selecting one of the plurality of alternative forms as the new state of the mathematical model.

5. The method of claim 2, wherein said boosting of performance comprises:

distributing the continuous training of the certain state of the second mathematical model among the at least one first compute elements re-allocated toward said boosting, thereby converging into a next state of the mathematical model which eliminates the temporary computational state.

6. The method of claim 1, wherein the temporary computational state is a state in which the second mathematical model is no longer valid in view of a certain change in the data sets of the respective stream.

7. The method of claim 6, wherein said boosting of performance comprises:

resetting the second mathematical model into an initial state as a result of said change; and

re-training the second mathematical model, using the respective data sets, thereby converging to a new state of the second mathematical model, thereby eliminating the temporary computational state.

8. The method of claim 1, wherein the second mathematical model is a prediction model, a classification model, or a clustering model, in which the continuous training of the second mathematical model, in view of the respective stream, is done using a technique associated with a gradient-descent or stochastic-gradient-descent, in which said temporary computational state is a state associated with poor convergence of the gradient-descent or stochastic-gradient-descent technique.

9. The method of claim 1, wherein the second mathematical model is a neural network model, in which the continuous training of the second mathematical model, in view of the respective stream, is done using a technique associated with deep learning, in which said temporary computational state is a state associated with a need to either increase a complexity of the neural network model or increase a number of layers associated with the neural network model.


As shown in the table above, independent claim 1 and dependent claims 2-9 of the instant application encompass the same subject matter as independent claim 1 and dependent claims 2-9 of U.S. Patent No. 10,671,916. 
In particular, as further shown in the table above, regarding instant claim 1, the instant claim corresponds to claim 1 in U.S. Patent No. 10,671,916. Therefore, instant application claim 1 is anticipated by claim 1 of U.S. Patent No. 10,671,916 because claim 1 of U.S. Patent No. 10,671,916 recites all of the limitations of instant application claim 1.
Regarding each of instant dependent claims 2-9, each of the instant claims encompasses the claimed invention of each of claims 2-9 in the reference patent. Therefore, instant claims 2-9 are rejected under the same rationale as instant claim 1.
anticipated by dependent claims 2-9 of U.S. Patent No. 10,671,916 because claims 2-9 of U.S. Patent No. 10,671,916 recite all of the limitations of instant application claims 2-9 (please see the table above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brueckner et al. (U.S. Patent Application Pub. No 2016/0078361 A1, hereinafter “Brueckner”) in view of Trenholm et al. (U.S. Patent Application Pub. No 2016/0034809 A1 hereinafter “Trenholm”). 
With respect to claim 1, Brueckner discloses the invention as claimed including a method for efficiently executing a plurality of machine learning processes (see, e.g., paragraphs 53-54, “methods and apparatus for a customizable, easy-to-use machine learning service (MLS) [i.e., a method for machine learning] … the MLS may be implemented at a provider network … services of the provider network, such as … parallel-computing services, high-performance computing services, load-balancing services, and the like may be used for various machine learning tasks” [i.e., for efficiently executing a plurality of machine learning processes]) comprising:
receiving, in a computing platform comprising a plurality of compute elements, a plurality of streams of data sets (see, e.g., paragraphs 54, 89 and 94, “the MLS [i.e., a computing platform] may be implemented at a provider network that ;
continuously training a plurality of mathematical models using respectively the plurality of streams acting as inputs, in which said continuous training is executed respectively as a plurality of machine learning processes in conjunction with the compute elements (see, e.g., FIG. 34 Training Data 3432 and paragraphs 108 and 183, “specified sets of data records to prepare the records for use for model training … data records may first be extracted … with the help of an MLS I/0 library), processed in accordance with one or more recipes, and then used as input for training [i.e., streams of data sets are inputs for training models] … the recipe may itself incorporate the training … steps (e.g., a destination model or models may be specified within the recipe) … A given recipe may be re-used on several different data sets, potentially for a variety of different machine learning problem domains” [i.e., machine learning processes], “training data 3432 may be read into training set memory buffers 3340 (e.g., at one or more MLS servers)” [i.e., servers/compute elements]);
detecting, in the computing platform, during executing of the plurality of machine learning processes, a temporary condition in which one of the continuous training of one of the mathematical models is lagging behind the respective stream as a result of a temporary computational state associated with the mathematical model and the respective stream (see, e.g., paragraphs 70 and 74, “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., the particular long-lasting machine learning task is lagging behind], “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job [i.e., detecting a temporary condition] may be check-pointed”).
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on explicitly disclose at least temporarily re-allocating some of the plurality of compute elements away from at least some of the continuous training currently requiring less computational resources, and toward boosting performance of said continuous training which lags behind the stream, thereby allowing the computing platform to cope with the temporary condition.
In the same field, analogous art Trenholm teaches at least temporarily re-allocating some of the plurality of compute elements away from at least some of the continuous training currently requiring less computational resources, and toward boosting performance of said continuous training which lags behind the stream, thereby allowing the computing platform to cope with the temporary condition (as indicated above, "re-allocating some of the plurality of compute elements away from at least some of the continuous training currently requiring less computational resources" has been interpreted as re-allocating one or more of the plurality of compute elements allocated to continuously training at least one the plurality of mathematical models currently requiring less computational resources) (see, e.g., abstract and paragraph 74, “The server may provide dynamic reallocation of compute .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88). 

With respect to claim 2, as discussed above, Brueckner in view of Trenholm teaches the method of claim 1.
Brueckner further discloses wherein the temporary computational state is a state in which the respective mathematical model has evolved into a certain state of the mathematical model which inherently requires more computational resources to process the respective data sets of the respective stream (see, e.g., see, e.g., paragraphs 70 and 74, “Automated scaling services may be used to add or remove servers assigned to a particular long-lasting machine learning task” [i.e., the particular long-lasting machine learning task requires more computational resources], “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets) [i.e., the respective data sets], the state of a given MLS job [i.e., a certain state of the model] may be check-pointed”).

With respect to claim 3, as discussed above, Brueckner in view of Trenholm teaches the method of claim 2.
Brueckner further discloses wherein said boosting of performance comprises: changing the respective mathematical model from the certain state of the mathematical model into a previous state of the mathematical model (see, e.g., paragraph 74, “For long-lasting MLS tasks (such as tasks that involve terabyte or petabyte-scale data sets), the state of a given MLS job may be check-pointed to persistent storage … periodically [i.e., at different points in time, at different states], so that a failover server can resume a partially-completed task from the most recent checkpoint” [i.e., a previous state of the model]); and
re-training the respective mathematical model, using the respective data sets, thereby converging to a new state of the mathematical model, which is different than said certain state, thereby eliminating the temporary computational state (see, e.g., paragraph 90, “a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed [i.e., re-training the  for different input data sets” [i.e., converging to a new, different state of the model]).

With respect to claim 4, as discussed above, Brueckner in view of Trenholm teaches the method of claim 3.
Brueckner further discloses wherein said re-training comprises: using the respective data sets, repeatedly, a plurality of times, each time producing a different alternative state of the mathematical model, thereby producing a plurality of alternative forms of the mathematical model (see, e.g., paragraph 90, “that same model to be re-trained and/or re-executed [i.e., re-training the model] for different input data sets [e.g., using respective data sets] … for each of the training … iterations [i.e., a plurality of times]) at specified points in time. In some cases the points in time may be specified explicitly (e.g., by the client requesting the equivalent of ‘re-run model M1 on the currently available data set at data source DS1 at 11:00, 15:00 and 19:00 every day’). In other cases the client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of ‘re-run model M1 whenever the next set of 1000000 new records becomes available from data source DS1’).” [i.e., the retraining with different data sets at the points in time producing alternative forms of the model]); and
selecting the best one of the plurality of alternative forms as the new state of the mathematical model (see, e.g., paragraph 90, “A respective job may be placed in the MLS job queue for each recurring training … iteration. The MLS may implement a set of programmatic interface enabling such scheduled recurring operations in some 

With respect to claim 5, as discussed above, Brueckner in view of Trenholm teaches the method of claim 3.
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on explicitly disclose wherein said boosting of performance comprises: distributing the continuous training of the certain state of the mathematical model among those of the compute elements re-allocated toward said boosting, thereby converging into a next state of the mathematical model which eliminates the temporary computational state.
In the same field, analogous art Trenholm teaches wherein said boosting of performance comprises: distributing the continuous training of the certain state of the mathematical model among those of the compute elements re-allocated toward said boosting, thereby converging into a next state of the mathematical model which eliminates the temporary computational state (see, e.g., abstract and paragraph 74, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests” [i.e., distributing training of the model among compute elements re-allocated], “job queue client that dynamically assigns computational resources based on requirements of computing jobs being carried out by hardware resources available to the engine … cost-function optimized by this re-allocation [i.e., re-allocated towards boosting] takes into account: … derivation of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88). 

With respect to claim 6, as discussed above, Brueckner in view of Trenholm teaches the method of claim 1.
Brueckner further discloses wherein the temporary computational state is a state in which the respective mathematical model is no longer valid in view of a certain change in the data sets of the respective stream (see, e.g., paragraphs 59, 88, and 130, “the machine learning model … may represent a "black box" tool, already validated by experts, which is expected to provide useful predictions for various input data sets” [i.e., a model in a valid state for the data sets], “the underlying model … model developers have thoroughly tested and validated the underlying model … some 

With respect to claim 7, as discussed above, Brueckner in view of Trenholm teaches the method of claim 6.
Brueckner further discloses wherein said boosting of performance comprises:
resetting the respective mathematical model into an initial mathematical model as a result of said change (see, e.g., paragraphs 90 and 130, “a client may create an artifact such as a model, and may want that same model to be re-trained and/or re-executed [i.e., reset to an initial model] for different input data sets”, “In order to train and evaluate a model, a number of filtering or input record rearrangement operations may sometimes have to be performed in a sequence on an input data set” [i.e., as a result of said change in the data sets]); and
re-training the initial mathematical model, using the respective data sets, thereby converging to a new state of the mathematical model, thereby eliminating the temporary computational state (see, e.g., paragraph 90, “a client may create an artifact such as a model, and may want that same model to be re-trained [i.e., re-

With respect to claim 8, as discussed above, Brueckner in view of Trenholm teaches the method of claim 1.
Brueckner further discloses wherein the respective mathematical model is a prediction model, a classification model, or a clustering model, in which the respective continuous training of the model, in view of the respective stream, is done using a technique associated with a gradient-descent or stochastic-gradient descent, in which said temporary computational state is a state associated with poor convergence of the gradient-descent or stochastic-gradient-descent technique (see, e.g., abstract and paragraphs 65, 130 and 204, “a data source to be used to train a linear prediction model is obtained … for cross-validating a classification model, the same input data set may have to be split into training and test data sets multiple times”, “A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example … stochastic gradient descent algorithms”, “In at least some implementations, the previously-stored parameters or weights may be updated if needed in one or more learning iterations, e.g., using a stochastic gradient descent technique”).
 
With respect to claim 9, as discussed above, Brueckner in view of Trenholm teaches the method of claim 1. 
wherein the respective mathematical model is a neural network model (see, e.g., paragraph 64, “A wide variety of machine learning algorithms may be supported natively by the MLS libraries, including for example … neural network algorithms”).
 Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on explicitly disclose in which the respective continuous training of the model, in view of the respective stream, is done using a technique associated with deep learning, in which said temporary computational state is a state associated with a need to either increase a complexity of the neural network model or increase a number of layers associated with the neural network model.
In the same field, analogous art Trenholm teaches in which the respective continuous training of the model, in view of the respective stream, is done using a technique associated with deep learning, in which said temporary computational state is a state associated with a need to either increase a complexity of the neural network model or increase a number of layers associated with the neural network model (see, e.g., paragraphs 9, 72 and 108, “a method of applying a deep learning neural network to data … individual layers of a deep net can be trained or primed independently of the entire network”, “RBMs can be stacked and trained in a greedy manner to form so-called Deep Belief Networks (DBN)” [i.e., to increase complexity of the neural network], “The machine learning abstraction may implement Deep Neural Networks (‘DNN’)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the 

With respect to independent claim 10, Brueckner discloses the invention as claimed including a system operative to execute in real-time a plurality of machine learning processes (see, e.g., paragraphs 53-54, 61 and 89, “apparatus for a customizable, easy-to-use machine learning service (MLS) … the MLS may be implemented at a provider network”, “services of the provider network, such as … parallel-computing services, high-performance computing services, load-balancing services, and the like may be used for various machine learning tasks” [i.e., for executing a plurality of machine learning processes], “an example system environment in which various components of a machine learning service (MLS) may be implemented”, “network endpoints that can be used for real-time model execution [i.e., executing in real-time] on streaming data”) comprising: a computing platform comprising a plurality of compute elements (see, e.g., paragraph 54, “the MLS [i.e., a computing platform] may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices” [i.e., a plurality of compute elements]); and
a plurality of streams of data sets, received in the computing platform, and associated with, respectively, a plurality of machine learning processes (see, e.g., paragraphs 89 and 94, “network endpoints that can be used for real-time model execution on streaming data … several model usage modes that may be supported at a machine learning service”, “input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received” [i.e., a plurality of streams of data sets received that are associated with machine learning processes]), 
in which each of the machine learning processes is operative to train, in real-time, a respective mathematical model using the respective stream as a real-time input (see, e.g., paragraphs 94 and 108, “In real-time mode, a network endpoint (e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted” [i.e., real-time input for models], “specified sets of data records to prepare the records for use for model training … data records may first be extracted … with the help of an MLS I/0 library), processed in accordance with one or more recipes, and then used as input for training [i.e., streams of data sets are inputs for training models] … the recipe may itself incorporate the training … steps (e.g., a destination model or models may be specified within the recipe) … A given recipe may be re-used on several different data sets, potentially for a variety of different machine learning problem domains” [i.e., machine learning processes]).
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on to explicitly disclose in which each of the machine learning processes is characterized by having peak and dip demands for computational resources during progression of the training of the respective mathematical model;
wherein: the system is configured to re-allocate, in real-time, the compute elements to the different machine learning processes according to said demands, such that all of the peak demands are handled by the system on-the-fly by re-allocating more compute elements to the machine learning processes having the peak demands, and thereby preventing the peak demands from stalling the system or otherwise causing the system to fail in said training in real-time of the mathematical models.
In the same field, analogous art Trenholm teaches in which each of the machine learning processes is characterized by having peak and dip demands for computational resources during progression of the training of the respective mathematical model (see, e.g., abstract and paragraphs 64, 74 and 97, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests”, “virtual machine monitors (VMMs) … can support large numbers of virtual machines and the ability to scale services up and down according to … varying requirements” [i.e., peak and dip demands], “a job queue client that dynamically assigns computational resources based on requirements of computing jobs [i.e., machine learning jobs have peak and dip demands for computational resources during training] being carried out by hardware resources”, “VMMs can be used to manage application requirements, and the application may manage its VM requirements [i.e., applications/processes have peak and dip demands for resources] dynamically during operation [i.e., during progression of the training] based on its workload”); 
wherein: the system is configured to re-allocate, in real-time, the compute elements to the different machine learning processes according to said demands, such that all of the peak demands are handled by the system on-the-fly by re-allocating more compute elements to the machine learning processes having the peak demands, and thereby preventing the peak demands from stalling the system or otherwise causing the system to fail in said training in real-time of the mathematical models (see, e.g., abstract and paragraph 74, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests” [i.e., re-allocating compute elements on-the-fly to machine learning processes having peak demands], “use metrics allow estimation of job completion, job execution cost [i.e., to identify jobs having peak demands] and contribute to resolving the resource allocation problem. A cost-function optimized by this re-allocation [i.e., re-allocate compute elements] takes into account: proximity of computation resources (e.g. GPU/FPGA/ ASIC resources of the preprocessing module 242) to peripherals in order to minimize data volume transfer … and feature reduction early on in the processing pipeline in order to reduce data transferred … other factors involved including estimated time for job completion based on a solving configuration of resources and network” [i.e., re-allocating resources to prevent training job demands from stalling the system]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract 

With respect to claim 11, as discussed above, Brueckner in view of Trenholm teaches the method of claim 10.
Brueckner further discloses wherein the plurality of machine learning processes are uncorrelated, therefore causing the respective peak demands to be uncorrelated in time, thereby enabling the system to avoid said stalling (see, e.g., paragraphs 90 and 96, “model to be re-trained and/or re-executed for different input data sets … for each of the training … iterations) at specified points in time. In some cases the points in time may be specified explicitly (e.g., by the client requesting the equivalent of ‘re-run model M1 on the currently available data set at data source DS1 at 11:00, 15:00 and 19:00 every day’). In other cases the client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of ‘re-run model M1 whenever the next set of 1000000 new records becomes available from data source DS1’).”, “machine learning service that supports asynchronous scheduling of machine learning jobs” [i.e., machine learning processes for different models are uncorrelated in time and occur at different points in time]).

With respect to claim 12, as discussed above, Brueckner in view of Trenholm teaches the method of claim 11.
wherein as a result of the plurality of machine learning processes being uncorrelated, the system is able to avoid said stalling even when a total processing power of the computing platform is less that a certain processing power needed to handle all peak demands simultaneously (see, e.g., paragraphs 56, 96 and 182, “an asynchronous approach may be taken to scheduling the tasks, in which MLS clients can submit additional tasks that depend on the output of earlier-submitted tasks without waiting for the earlier-submitted tasks to complete … a machine learning service that supports asynchronous scheduling of machine learning jobs” [i.e., uncorrelated machine learning processes], “reducing the amount of CPU or other resources consumed … the MLS may also or instead have training time goals pertaining to the resources or time used for training the model” [i.e., avoid stalling when total processing power is less than power needed to handle all peak demands simultaneously]). 

With respect to claim 13, as discussed above, Brueckner in view of Trenholm teaches the method of claim 12.
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on to explicitly disclose wherein as a result of an inherent nature of machine learning processes in general, the peak demand for computational resources is significantly higher than both the dip demand and an average demand for computational resources, and consequently, statistically speaking, as a result of said re-allocation in real time, the system is able prevent said stalling even when the total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously.
In the same field, analogous art Trenholm teaches wherein as a result of an inherent nature of machine learning processes in general, the peak demand for computational resources is significantly higher than both the dip demand and an average demand for computational resources, and consequently, statistically speaking, as a result of said re-allocation in real time, the system is able prevent said stalling even when the total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously (as indicated above, “as a result of an inherent nature of machine learning processes in general, the peak demand for computational resources is significantly higher than both the dip demand and an average demand for computational resources, and consequently, statistically speaking, as a result of said re-allocation in real time, the system is able prevent said stalling even when the total processing power of the computing platform is just at, or slightly higher than, the level of a processing power needed to merely handle all average demands simultaneously” has been interpreted as the peak demand for computational resources is greater than both the dip demand and an average demand for computational resources, and as a result of said re-allocation, the system prevents said stalling when the total processing power of the computing platform is greater than or equal to a level of a processing power needed to handle all average demands simultaneously) (see, e.g., abstract and paragraphs 64, 74 and 97, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88).

With respect to claim 14, as discussed above, Brueckner in view of Trenholm teaches the method of claim 13.
wherein as a result of said inherent nature: the ratio between the peak demand and the dip demand for computational resources is above one hundred to one (above 100:1);
the ratio between the average demand and the dip demand for computational resources is below two to one (below 2:1);
and therefore the system is able to prevent said stalling with less than two percent (2%) of the computational resources that would have otherwise been needed in a case that said re-allocation in real-time was not available.
In the same field, analogous art Trenholm teaches wherein as a result of said inherent nature: the ratio between the peak demand and the dip demand for computational resources is above one hundred to one (above 100:1);
the ratio between the average demand and the dip demand for computational resources is below two to one (below 2:1);
and therefore the system is able to prevent said stalling with less than two percent (2%) of the computational resources that would have otherwise been needed in a case that said re-allocation in real-time was not available (as indicated above, occurrences of the term “the ratio” in this claim have been interpreted as “a ratio”) (see, e.g., abstract and paragraphs 64, 74 and 97, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests”, “virtual machine monitors (VMMs) … can support large numbers of virtual machines and the ability to scale services up and down according to … varying requirements” [i.e., including where a ratio between a peak and a dip demand is above .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively parallel computations by implementing them on computing hardware involving a large number of processors, as suggested by Trenholm (See, e.g., Trenholm, paragraph 88).

With respect to independent claim 15, Brueckner discloses the invention as claimed including a method for significantly reducing processing resources needed to execute a plurality of real-time machine learning processes (see, e.g., paragraphs 53-54, 89 and 182, methods and apparatus for a … machine learning service (MLS) … the MLS may be implemented at a provider network … services of the provider network, such as … parallel-computing services, high-performance computing comprising:
performing, in a computing platform comprising a plurality of compute elements, a plurality of real-time machine learning processes associated with, respectively, a plurality of real-time streams (see, e.g., paragraphs 54, 89 and 94, the MLS [i.e., a computing platform] may be implemented at a provider network that comprises numerous data centers with hundreds of thousands of computing and storage devices [i.e., a plurality of compute elements] … network endpoints that can be used for real-time model execution on streaming data … input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received [i.e., machine learning processes associated with a plurality of streams of data sets]), 
Although Brueckner substantially discloses the claimed invention, Brueckner is not relied on to explicitly disclose in which each of the machine learning processes is inherently characterized by having a peak demand for computational resources that is significantly higher than an average demand for computational resources;
re-allocating, by the computing platform, in real-time, the compute elements to the different machine learning processes according to said demands, such that all of the peak demands are handled by the computing platform on-the-fly by reallocating more compute elements to the machine learning processes currently having the peak demands, and thereby preventing the peak demands from stalling the system; and
consequently, significantly increasing utilization of the plurality of compute elements, thereby decreasing the actual number of said compute elements needed to achieve said prevention of stalling the system.
In the same field, analogous art Trenholm teaches in which each of the machine learning processes is inherently characterized by having a peak demand for computational resources that is significantly higher than an average demand for computational resources (as indicated above, "a peak demand for computational resources that is significantly higher than an average demand" has been interpreted as a demand for computational resources by a machine learning process that is greater than an average demand for computational resources for the “plurality of machine learning processes”) (see, e.g., abstract and paragraphs 64, 74 and 97, The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests … virtual machine monitors (VMMs) … can support large numbers of virtual machines and the ability to scale services up and down according to … varying requirements [i.e., including a peak, greater than average demand] … a job queue client that dynamically assigns computational resources based on requirements of computing jobs being carried out by hardware resources [i.e., machine learning jobs have peak, greater than average demands for computational resources] … VMMs can be used to manage application requirements, and the application may manage its VM requirements ;
re-allocating, by the computing platform, in real-time, the compute elements to the different machine learning processes according to said demands, such that all of the peak demands are handled by the computing platform on-the-fly by reallocating more compute elements to the machine learning processes currently having the peak demands, and thereby preventing the peak demands from stalling the system (as indicated above, "re-allocating, by the computing platform, in real-time, the compute elements to the different machine learning processes according to said demands" has been interpreted as allocating respective ones of the previously-introduced “plurality of compute elements” to respective ones of the previously-introduced “plurality of real-time machine learning processes” according to the previously-introduced “peak demand for computational resources”) (see, e.g., abstract and paragraph 74, “The server may provide dynamic reallocation of compute resources to resolve demand for classifier training job requests” [i.e., re-allocating compute elements on-the-fly to machine learning processes having peak demands], “use metrics allow estimation of job completion, job execution cost [i.e., to identify jobs having peak demands] and contribute to resolving the resource allocation problem. A cost-function optimized by this re-allocation [i.e., re-allocate compute elements] takes into account: proximity of computation resources (e.g. GPU/FPGA/ ASIC resources of the preprocessing module 242) to peripherals in order to minimize data volume transfer … and feature reduction early on in the processing pipeline in order to reduce data transferred … other factors involved including estimated time for job completion based ; and
consequently, significantly increasing utilization of the plurality of compute elements, thereby decreasing the actual number of said compute elements needed to achieve said prevention of stalling the system (see, e.g., paragraph 74, “Management of processing module 206 comprises provision by the engine of a job queue client that dynamically assigns computational resources based on requirements of computing jobs being carried out by hardware resources [i.e., increasing utilization of compute elements] available to the engine … so that compute jobs are performed at a reduced total cost” [i.e., reducing/decreasing number of hardware resources needed], “cost-function optimized by this re-allocation takes into account: proximity of computation resources ( e.g. GPU/FPGA/ ASIC resources of the preprocessing module 242) to peripherals in order to minimize data volume transfer … and feature reduction early on in the processing pipeline in order to reduce data transferred or to process features in a lower cost environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brueckner to incorporate the teachings of Trenholm to provide dynamic reallocation of compute resources to resolve demand for classifier training job requests by estimating job completion times and job execution cost to resolve a resource allocation problem (See, e.g., Trenholm, abstract and paragraph 74). Doing so would have allowed Brueckner to increase the efficiency of implementing computational paradigms such as neural networks that involve massively 

With respect to claim 16, as discussed above, Brueckner in view of Trenholm teaches the method of claim 15.
Brueckner further discloses wherein the plurality of machine learning processes are uncorrelated, therefore causing the respective peak demands to be uncorrelated in time, thereby enabling the system to avoid said stalling (see, e.g., paragraphs 90 and 96, “model to be re-trained and/or re-executed for different input data sets … for each of the training … iterations) at specified points in time. In some cases the points in time may be specified explicitly (e.g., by the client requesting the equivalent of "re-run model M1 on the currently available data set at data source DS1 at 11:00, 15:00 and 19:00 every day"). In other cases the client may indicate the conditions under which the iterations are to be scheduled (e.g., by the client requesting the equivalent of ‘re-run model M1 whenever the next set of 1000000 new records becomes available from data source DS1’).”, “machine learning service that supports asynchronous scheduling of machine learning jobs” [i.e., machine learning processes for different models are uncorrelated in time and occur at different points in time]).

With respect to claim 17, as discussed above, Brueckner in view of Trenholm teaches the method of claim 16.
Brueckner further discloses wherein the plurality of machine learning processes are uncorrelated as a result of the streams being originated by different uncorrelated sources (see, e.g., paragraphs 55, 89 and 94-95, “Supported entity types in one embodiment may include, among others, data sources (e.g., descriptors of locations or objects from which input records for machine learning can be obtained), sets of statistics generated by analyzing the input data, recipes (e.g., descriptors of feature processing transformations to be applied to input data for training models) … parameter sets …, model execution results such as predictions or evaluations, online access points for models that are to be used on streaming or real-time data”, “In addition to the artifact types illustrated in FIG. 6, other artifact types may also be supported in some embodiments---e.g., objects representing network endpoints that can be used for real-time model execution on streaming data”, “In real-time mode, a network endpoint ( e.g., an IP address) may be assigned as a destination to which input data records for a specified model are to be submitted, and model predictions may be generated on groups of streaming data records as the records are received”, “For online mode 867, the model may be mounted (e.g., configured with a network address) to which data records may be streamed” [i.e., the streams being originated by uncorrelated sources]). 

With respect to claim 18, as discussed above, Brueckner in view of Trenholm teaches the method of claim 16.
Brueckner further discloses wherein the plurality of machine learning processes are uncorrelated as a result of the streams being made intentionally uncorrelated by adapting, rearranging, reordering, or otherwise manipulating a single real-time stream into said plurality of streams which are uncorrelated (see, 

With respect to claim 19, as discussed above, Brueckner in view of Trenholm teaches the method of claim 16.
Brueckner further discloses wherein the plurality of machine learning processes are uncorrelated as a result of breaking a single master machine learning process into said plurality of machine learning processes (see, e.g., paragraph 194, “Jobs for any of the different tasks illustrated (e.g., … model execution) [i.e., a single machine learning process] that have met their dependencies may be executed in parallel at … the process level (e.g., respective processes may be launched for multiple jobs to be run concurrently on the same server or different servers), or the server level (e.g., each job of a set of concurrently-schedulable jobs may be executed at a different thread/process at a respective MLS server) [i.e., broken into a plurality of processes]. Combinations of thread-level, process-level and server-level parallelism may be used in some embodiments-e.g., of four jobs to be run in parallel, two may be run at respective threads/processes at one MLS server, while two may be run at another MLS server”).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. et al. (U.S. Patent Application Pub. No. 2008/0229298 A1 hereinafter “O’Brien”) in view of Gilda et al. (U.S. Patent Application Pub. No. 2014/0281751 A1, hereafter “Gilda”) and further in view of Rose (U.S. Patent Application Pub. No. US 2010/0235819 A1, hereafter “Rose”).
Regarding claim 20, O’Brien discloses the invention as claimed including a computer-implemented method, comprising: executing, by a first processing device, a code sequence (see, e.g., paragraphs 54, 71 and 30, “different embodiments provide a computer implemented method” [i.e., a method], “The single source compiler 505 receives single source code 510” [i.e., a code sequence], “Multi-core processor 200 may be logically separated into the following functional components: principal processor element (PPE) 201, synergistic processor units (SPUS) 210, 211, and 212, and memory flow controllers (MFCS) 205, 206, and 207. Although synergistic processor elements (SPEs) 202, 203, and 204 and PPE 201 are shown by example, any type of processor element may be supported. Exemplary multi-core processor 200 implementation includes one PPE 201 and three SPEs 202, 203, and 204. In one embodiment, PPE 201 may be implemented as a Power PC.RTM. processor.” [i.e., PPE processor element/a first processing device executes the code sequence]), wherein the code sequence includes a first set of commands, a second set of commands, and a third command (see, e.g., FIG. 6, elements 602 and 612 – program and code loop [i.e., code sequence including sets of commands] and paragraphs 71, 67 and 56, “The developer codes the PPE source code 406 and 408 including the necessary commands to load and execute the SPE functions at the appropriate points” [i.e., code sequence ,
wherein executing the code sequence includes executing the first set of commands (see, e.g., paragraphs 72 and 75, “The single source compiler 505 additionally replaces the identified and outlined vector loops from single source code 510 with calls to runtime library routines which will cause the extracted components to ;
encountering, by the first processing device, the third command (see, e.g., paragraph 84, “If the end of the program is not reached in step 904, the PPE determines whether runtime library calls are encountered in the program” [i.e., encountering library calls including the third command, in the code sequence/program]);
based on encountering the third command,
compiling, by the first processing device, the second set of commands from a first representation in a first … programming language to a second representation in a second … programming language (see, e.g., paragraphs 55-56, “The compiler analyzes the source code to discover loops that can be vectorized using currently known techniques. Any such detected loops are extracted form [sic – from] the source program and placed in separate independent functions, … The code for these loops is referred to as vectorizable loop code.”, “The compiler inserts into the source code [i.e., source code is in a first programming language], at the location of identified vectorizable loops [i.e., code sequence with loops includes encountered third command], a call to a runtime library function that is configured to cause the extracted components to be executed at runtime. The compiler inserts this call at the location of identified vectorizable loops. The computer compiles the extracted loops for execution using the single instruction stream multiple data stream (SIMD) instruction set of the , and
compiling, by the first processing device, the second representation of the second set of commands in the second … programming language to an executable representation (see, e.g., paragraphs 56-59, “Then, the compiler compiles the remainder of the program, which now contains runtime calls instead of the identified vectorizable loops, for execution using the instruction set of the PPE. The compiled code for the extracted vector loops is placed in the completed program in such a way that the compiled code, mentioned above, can load the appropriate objects at runtime when required”, “When compiling the extracted SIMD loops for the SPEs, the compiler generates instructions to access the vector data needed to accomplish the original program statements [i.e., program statements/second set of commands in the second programming language]. These instructions include parameters to cause each of the SPEs to fetch the segment of data on which it will perform comptation.” [sic – computation], “In addition, the SPE code incorporates the loop control of the original loop, and this code may be further optimized by the compiler. In particular, the compiler may employ optimizations”, “in one such optimization, multiple outlined vectorizable instruction sequences may be combined into a single executable object” [i.e., compiling ; and
sending, by the first processing device, the executable representation of the second set of commands to a remote processing device for execution (see, e.g., paragraph 59, “when the PPE's program reaches the point of executing an executable vectorized instruction sequences for a vectorizable loop, the PPE sends the vectorized instruction sequences for this loop to each of a group of available SPEs and initiates execution of the code on the SPEs.” [i.e., sending, by the PPE/first processing device, the executable representation of the second set of commands/instruction sequences to a remote processing device/SPE for execution]).
Although O’Brien substantially discloses the claimed invention, and O’Brien discloses that a PPE waits until SPEs have finished execution before continuing (See, e.g., paragraph 75), O’Brien is not relied on to explicitly disclose wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered.
In the same field, analogous art Gilda teaches wherein executing the code sequence includes executing the first set of commands and deferring execution of the second set of commands until the third command is encountered (see, e.g., paragraphs 77 and 99, “MCU 106 may also include configurable delay functions on a per-command type or destination basis to delay data block transfer”, “Delaying the start of sending data blocks based on command type or destination may also be supported. 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the deferring fetching of data and execution of tasks of Gilda with the system of O’Brien. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency and data coherency by waiting to perform computational task until all required data is received without error, as suggested by Gilda (See, e.g., Gilda, paragraph 102).
Although O’Brien in view of Gilda substantially teaches the claimed invention, O’Brien in view of Gilda is not relied on to teach compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language, and
compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation.
compiling, by the first processing device, the second set of commands from a first representation in a first high-level programming language to a second representation in a second high-level programming language (see, e.g., Abstract and paragraphs 23, 41 and 3, “prior to compilation into machine code, a preprocessor generates directives by processing a source code and/or bytecode representation of a program”, “Although the term ‘bytecodes’ suggests a design characterized by a linear series of short instructions composed of octets, the term is used here for any of a broad range of virtual instruction set designs, including those based on octets, machine words, bit streams, tuples, human readable text, non-linear graphs, or any other form suitable to compiler intermediate representations” [i.e., human readable text is a first representation in a first high-level programming language], “a bytecode representation of a program which includes embedded directives for directing compilation of the program into machine code by a just-in-time compiler may be generated from a source code representation of the program” [i.e., source code is a set of commands in a first high-level programming language that is compiled into a bytecode/second representation with directives in a second programming language], “Front end activities generally operate on bytecodes to generate intermediate representations by performing multiple passes of block structure reconstruction, decoding, preprocessing, structure analysis, and semantic analysis” [i.e., compiling a first representation/source code in a first high-level programming language to a second representation in a second high-level programming language/generate intermediate representation]), and
compiling, by the first processing device, the second representation of the second set of commands in the second high-level programming language to an executable representation (see, e.g., paragraph 3, “Machine code may constitute low-level code executed by the hardware of a machine or computer, such as by a processing unit of the machine or computer. Middle and/or back end activities generally include multiple passes performed upon the intermediate representation of analysis, optimization, and machine code generation” [i.e., compiling the second/intermediate representation in the second high-level programming language to an executable representation/generating machine code]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Brien in view of Gilda to incorporate the teachings of Rose to provide “a preprocessor [that] generates directives by processing a source code and/or bytecode representation of a program.” (See, e.g., Rose, Abstract). Doing so would have allowed O’Brien in view of Gilda to use Rose’s preprocessor and system to increase system efficiency, optimization and portability by interpreting a portion of the code initially but waiting to compile the remainder until runtime such that execution may be optimized, as suggested by Rose (See, e.g., Rose, paragraph 6).



Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.

For example, Chang et al. (U.S. Patent No. 6,061689, hereafter “Chang”) discloses that “It is also desirable to defer LOB fetches until the data actually is required”, “Fetch of the object data is deferred until it is needed. A client can set the persistent location of the object without issuing an explicit retrieve call. Subsequently, any function that requires the data causes an implicit retrieve of the LOB cell data. In some applications this may save a significant amount of unnecessary fetching of data” [i.e., deferring execution of a set of commands] (see, e.g., col. 11 lines 20-23 and col. 14 lines 33-45). It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the feature of deferring execution of a set of commands due to results not yet being needed as taught by Chang with the system of O’Brien in view of Gilda and Rose. A person having ordinary skill in the art would have been motivated to make this combination for the purpose of increasing system efficiency by allowing other tasks and data retrieval to continue while delaying that which is not yet required, as suggested by Change (See, e.g., Chang col. 11 lines 20-23 and col. 14 lines 33-45).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125